Title: To Thomas Jefferson from James Callaway, 23 March 1781
From: Callaway, James
To: Jefferson, Thomas



Sir
Bedford County Mar. 23rd. 1781.

From the Extraordinary Number of Militia now in Service from this County, I have Omitted the Draught for Raising our Quota of Troops agreeable to the late Act of Assembly, in which I hope I have not done Wrong, as the Legislature I presume will extend the time, which may give the People an Opportunity of making some Recruits, whereas I conceive had they been Drawn Regular Soldiers in their Absence, without an Opportunity of avoiding it, It would have Occasioned a General Disturbance. The above Reason Prevents my giving your Excellency the number of our Effective  Militia. In the meantime I am of Opinion, that Thirteen Hundred at Least might be Counted upon. As Soon as it is in my Power it shall be done, together with the Quantity of Publick Arms; my Duty Requires that I inform your Excellency, that a considerable part of the late Conspirators in this County have Refused to accept the Benefit of the Act of Pardon intended for them, and that the Conduct of a part of those who have complyed with the Law, together with the others, Discover a Disposition to become Hostile, whenever it may be in their Powers, Several Informations having been Lodged with me to this purpose already, Threats have been giving out. I understand they never were oblig’d to their Country for this Act of Pardon, as they were taught by their Attorneys that they had done nothing Capitol for which they could be Punished, and that they were not in need of such a Law. In a Requisition from Genl. Green some time past, he Ask’d for 500 Men from this County, part of which I had made upon the Return of Colo. Lynch from Richmond, when he gave me the Sight of a Letter from you. Colo. Lynch went on with upwards of 300 Men. Since which (a few Days before the late Battle) I was Apprehensive from Various Circumstances that more Aid was Still Actually necessary, and that as General Green had not been furnish’d with the Number of Men he Ask’d for, I ventured to call upon the County and Desired the Militia Generally to attend on Monday next, at a convenient place in Order to make them up [to] 500 Men if no more. In case this or greater Number of Men should at this time March to the Assistance of Genl. Greene, I hope for your Excellencys Approbation and that you will allow me to Grant Credit for Towers to the Men, tho I only mean to keep them from Home one Month (this being so busy a Season of the Year), and in Order to know certainly whether the General still stands in need of us, I sent out an Express that will Return to Morrow. Hope your Excellency will Excuse any part of my Conduct that may be amiss and be Assured that every Breach of my Office or Duty will be committed through no want of Inclination to do what is Just and Right. Our Situation in this part of the Country having become very Alarming, will I hope in a great Measure Apologize for any forwardness that I may be Guilty off, with Respect to sending out the Militia of this County. I have the Honour to be, Your Excellencys Very Humble Servt.,

James Callaway

